NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ESVIN MONZON-VILLATORO, AKA                     No.    16-72237
Esbin Moncon,
                                                Agency No. A095-811-364
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 8, 2020**

Before:      TASHIMA, SILVERMAN, and OWENS, Circuit Judges.

      Esvin Monzon-Villatoro, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Garcia-Milian v. Holder, 755 F.3d 1026,

1031 (9th Cir. 2014). We review de novo questions of law, Cerezo v. Mukasey,

512 F.3d 1163, 1166 (9th Cir. 2008), except to the extent that deference is owed to

the BIA’s interpretation of the governing statutes and regulations, Simeonov v.

Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We dismiss in part and deny in part

the petition for review.

      Monzon-Villotoro does not challenge the BIA’s determination that he

waived his challenge to the IJ’s findings that asylum was untimely and that he was

ineligible for CAT relief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60

(9th Cir. 1996) (issues not specifically raised and argued in a party’s opening brief

are waived). We lack jurisdiction to consider Monzon-Villotoro’s contentions

regarding the merits of the IJ’s findings. See Barron v. Ashcroft, 358 F.3d 674,

677-78 (9th Cir. 2004) (court lacks jurisdiction to review claims not presented to

the agency). Thus, we deny the petition for review as to Monzon-Villotoro’s

asylum and CAT claims.

      We do not consider Monzon-Villotoro’s property owner social group claim

because the BIA did not decide the issue, see Santiago-Rodriguez v. Holder, 657

F.3d 820, 829 (9th Cir. 2011) (review limited to the grounds relied on by the BIA),

and Monzon-Villotoro does not contend the BIA erred in finding that his social



                                          2                                    16-72237
group claim was not properly before it, see Martinez-Serrano, 94 F.3d at 1259-60.

Substantial evidence supports the agency’s determination that Monzon-Villotoro

failed to establish the harm he fears would be on account of his family social

group. See Ayala v. Holder, 640 F.3d 1095, 1097 (9th Cir. 2011) (even if

membership in a particular social group is established, an applicant must still show

that “persecution was or will be on account of his membership in such group”);

Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an applicant’s “desire to be

free from harassment by criminals motivated by theft or random violence by gang

members bears no nexus to a protected ground”). The agency did not err in finding

that Monzon-Villotoro’s social group based on perceived wealth was not

cognizable. See Reyes v. Lynch, 842 F.3d 1125, 1131 (9th Cir. 2016) (in order to

demonstrate membership in a particular social group, “[t]he applicant must

‘establish that the group is (1) composed of members who share a common

immutable characteristic, (2) defined with particularity, and (3) socially distinct

within the society in question.’” (quoting Matter of M-E-V-G-, 26 I. & N. Dec.

227, 237 (BIA 2014))). Thus, Monzon-Villatoro’s withholding of removal claim

fails.

         As stated in the court’s September 23, 2016 order, the temporary stay of

removal remains in place until issuance of the mandate.

         PETITION FOR REVIEW DISMISSED in part; DENIED in part.



                                           3                                    16-72237